458 F.2d 514
UNITED STATES of America, Plaintiff-Appellee,v.Juan Pompa ZARATE, Defendant-Appellant.
No. 71-2466.
United States Court of Appeals,Ninth Circuit.
May 8, 1972.Rehearing Denied June 30, 1972.

Morris Lavine (argued), Los Angeles, Cal., for defendant-appellant.
Shelby R. Gott, Asst. U. S. Atty.  (argued), Stephen G. Nelson, Asst. U. S. Atty., Harry D. Steward, U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and CHOY, Circuit Judges, and CURTIS, District Judge.*
PER CURIAM:


1
The judgment of conviction in this marijuana amphetamine tablets smuggling case is affirmed.


2
We have considered the more than one dozen points asserted.  Although ably presented, we cannot agree with any of them.



*
 The Honorable Jesse W. Curtis, United States District Judge, Central District of California, sitting by designation